T. Rowe Price Retail Funds Supplement to prospectuses The following information amends the prospectuses for the following T. Rowe Price funds: Africa & Middle East, Balanced, Blue Chip Growth, Capital Appreciation, Capital Opportunity, Corporate Income, Diversified Mid-Cap Growth, Diversified Small-Cap Growth, Dividend Growth, Emerging Europe & Mediterranean, Emerging Markets Bond, Emerging Markets Local Currency Bond, Emerging Markets Stock, Equity Income, Equity Index 500, European Stock, Extended Equity Market Index, Financial Services, Global Infrastructure, Global Large-Cap Stock, Global Real Estate, Global Stock, Global Technology, GNMA, Growth & Income, Growth Stock, Health Sciences, High Yield, Inflation Protected Bond, International Bond, International Discovery, International Equity Index, International Growth & Income, International Stock, Japan, Latin America, Media & Telecommunications, Mid-Cap Growth, Mid-Cap Value, New America Growth, New Asia, New Era, New Horizons, New Income, Overseas Stock, Personal Strategy Balanced, Personal Strategy Growth, Personal Strategy Income,
